
	
		II
		109th CONGRESS
		2d Session
		S. 3481
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2006
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the Government Accountability
		  Office to submit a report to Congress on the compliance of the Postal Service
		  with procedural requirements in the closing of the postal sorting facility in
		  Aberdeen, South Dakota, and for other purposes.
	
	
		1.Report on the postal sorting
			 facility in Aberdeen, South Dakota 
			(a)In
			 GeneralNot later than 1 year
			 after the date of enactment of this Act, the Government Accountability Office
			 shall submit a report on the compliance of the Postal Service with procedural
			 requirements in the closing of the postal sorting facility in Aberdeen, South
			 Dakota to—
				(1)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
				(2)the Committee on Government Reform of the
			 House of Representatives.
				(b)ContentsThe report submitted under subsection (a)
			 shall include an evaluation of—
				(1)the compliance of the Postal Service with
			 the requirements of section 404(b) of title 39, United States Code, (or any
			 other statutory or regulatory requirement) with respect to the closing of the
			 postal sorting facility in Aberdeen, South Dakota; and
				(2)changed circumstances that have occurred at
			 the postal sorting facility in Aberdeen, South Dakota since February 1993 (the
			 date on which the Government Accountability Office submitted a report to the
			 Senate on that faclility) that may impact a reconsideration of the
			 determination to close that facility.
				(c)Operation of
			 the postal sorting facilityDuring the period from the date of
			 enactment of this Act through the date occurring 60 days after the date of the
			 submission of the report required by this Act, the Postal Service may not take
			 any action to close the postal sorting facility in Aberdeen, South
			 Dakota.
			
